UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7476



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN W. STEVENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-90-310, CA-01-2814-7-13)


Submitted:   October 18, 2001             Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John W. Stevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John W. Stevens seeks to appeal the district court’s order

dismissing without prejudice his motion filed under Fed. R. Crim.

P. 35, which the district court properly construed as a motion

under 28 U.S.C.A. § 2255 (West Supp. 2001).*   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal on the

reasoning of the district court.    United States v. Stevens, Nos.

CR-90-310, CA-01-2814-7-13 (D.S.C. July 10, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). We find, however, that the district court’s
order is a final, appealable order because the defect identified by
the district court must be cured by something more than an amend-
ment to the complaint. Id. at 1066-67.


                                2